

 
 

--------------------------------------------------------------------------------

 

AMENDMENT NO. 1 TO LOAN AGREEMENT
 
THIS AMENDMENT NO. 1 TO LOAN AGREEMENT is made as of September 13, 2004 by and
between M&I MARSHALL & ILSLEY BANK, a Wisconsin banking corporation (“M&I”), and
TWIN DISC, INCORPORATED, a Wisconsin corporation (the “Borrower”).
 
IN CONSIDERATION OF the mutual covenants, conditions and agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby expressly acknowledged, it is hereby agreed
that:
 
ARTICLE I - DEFINITIONS
 
When used herein, the following terms shall have the meanings specified:
 
1.1           Amendment.  “Amendment” shall mean this Amendment No. 1 to Amended
and Restated Loan Agreement.
 
1.2           Loan Agreement.  “Loan Agreement” shall mean the Loan Agreement
between M&I and the Borrower, dated as of December 19, 2002 together with the
Exhibits and Schedules attached thereto.
 
1.3           Other Terms.  The other capitalized terms used in this Amendment
shall have the definitions specified in the Loan Agreement.
 
ARTICLE II - AMENDMENTS
 
The Loan Agreement is amended as of the date hereof as follows:
 
2.1           Section 4.11 – Capital Expenditures.  Section 4.11 is amended by
deleting the amount “$7,000,000” contained therein and inserting “$10,000,000”
in its place.
 
2.2           Section 7.1 – Definitions - Revolving Credit Commitment.  The
definition of “Revolving Credit Commitment” in Section 7.1 is amended by
deleting the amount “Twenty Million Dollars ($20,000,000)” contained therein and
inserting “Thirty-Five Million Dollars ($35,000,000)” in its place.
 
2.3           Section 7.1 – Definitions - Revolving Credit Termination
Date.  The definition of “Revolving Credit Termination Date” in Section 7.1 is
amended by deleting the date “October 31, 2005” contained therein and inserting
“October 31, 2007” in its place.
 
2.4           Exhibit C.  Exhibit C to the Loan Agreement is replaced with
Exhibit C to this Amendment.
 
2.5           Miscellaneous Amendments.  The Loan Agreement and all other
agreements, documents, instruments and materials executed and delivered
heretofore or hereafter pursuant to the Loan Agreement are deemed hereby to be
amended so that any reference therein to the Loan Agreement shall be a reference
to such documents as amended by or pursuant to this Amendment.
 

QBMKE\5611627.1
   



 
 

--------------------------------------------------------------------------------

 

ARTICLE III - REPRESENTATIONS AND WARRANTIES
 
The Borrower hereby represents and warrants to M&I that:
 
3.1           Loan Agreement.  All of the representations and warranties made by
the Borrower in the Loan Agreement are true and correct on the date of this
Amendment.  No Default or Event of Default under the Loan Agreement has occurred
and is continuing as of the date of this Amendment.
 
3.2           Authorization; Enforceability.  The making, execution and delivery
of this Amendment and the Revolving Credit Note, and performance of and
compliance with the terms of the Loan Agreement as amended and of the Revolving
Credit Note, have been duly authorized by all necessary corporate action by the
Borrower.  This Amendment and the Revolving Credit Note constitute the valid and
binding obligations of the Borrower, enforceable against the Borrower in
accordance with their respective terms.
 
3.3           Absence of Conflicting Obligations.  The making, execution and
delivery of this Amendment and the Revolving Credit Note, and performance and
compliance with the terms of the Loan Agreement as amended and of the Revolving
Credit Note, do not violate any presently existing provision of law or the
Articles of Incorporation or Bylaws of the Borrower or any Subsidiary or any
agreement to which the Borrower or any Subsidiary is a party or by which any of
them are bound.
 
ARTICLE IV - MISCELLANEOUS
 
4.1           Continuance of the Loan Agreement.  Except as specifically amended
by this Amendment, the Loan Agreement and all other agreements, documents,
instruments and materials executed and delivered heretofore or hereafter
pursuant to the Loan Agreement shall remain in full force and effect.
 
4.2           Expenses and Attorney’s Fees.  The Borrower shall pay all fees and
expenses incurred by M&I, including the reasonable fees of counsel, in
connection with the preparation of this Amendment and the consummation of the
transactions contemplated by this Amendment, and the protection or enforcement
of the rights of M&I under this Amendment.
 
4.3           Survival.  All agreements, representations and warranties made in
this Amendment or in any documents delivered pursuant to this Amendment shall
survive the execution of this Amendment and the delivery of any such document.
 
4.4           Governing Law.  This Amendment and the other documents issued
pursuant to this Amendment shall be governed by, and construed and interpreted
in accordance with, the laws of the State of Wisconsin applicable to contracts
made and wholly performed within such state.
 
4.5           Counterparts; Headings.  This Amendment may be executed in several
counterparts, each of which shall be deemed an original, but such counterparts
shall together constitute but one and the same agreement.  Article and Section
headings in this Amendment are inserted for convenience of reference only and
shall not constitute a part hereof.
 

QBMKE\5611627.1
 
 



 
 

--------------------------------------------------------------------------------

 

4.6           Severability.  Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Amendment or affecting the
validity or enforceability of such provision in any other jurisdiction.
 
4.7           Effectiveness.  This Amendment shall be effective as of the date
first written above upon receipt by M&I of the following items:
 
(a)           this Amendment duly executed by the Borrower;
 
(b)           the Revolving Credit Note duly executed by the Borrower;
 
(c)           a certificate of the secretary or an assistant secretary of the
Borrower dated the date hereof as to:  (i) the incumbency and signature of the
officers of the Borrower who have signed or will sign this Amendment and the
other documents required hereunder; and (ii) the adoption and continuing effect
of resolutions of the Board of Directors of the Borrower authorizing the
execution and delivery of this Amendment and the other documents required
hereunder; and
 
(d)           such additional supporting documents and materials as M&I may
reasonably request.
 

QBMKE\5611627.1
 
 



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 to
Loan Agreement as of the date first written above.
 



 
M&I MARSHALL & ILSLEY BANK
 
By:______________________________________
Title: Vice President
 
 
 
Attest:___________________________________
Title: Vice President
 
 
TWIN DISC, INCORPORATED
 
 
By:______________________________________
Title: Vice President-Finance and Treasurer
 


QBMKE\5611627.1
 
 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
AMENDED AND RESTATED REVOLVING CREDIT NOTE
 


 
$35,000,000.00                                                                                                           Milwaukee,
Wisconsin
September 13, 2004


FOR VALUE RECEIVED, TWIN DISC, INCORPORATED, a Wisconsin corporation (the
“Borrower”), hereby promises to pay to the order of M&I MARSHALL & ILSLEY BANK,
a Wisconsin banking corporation (“M&I”), on October 31, 2007 (or such earlier
maturity date resulting from acceleration) the principal sum of THIRTY-FIVE
MILLION DOLLARS ($35,000,000.00) or such lesser amount of revolving credit loans
which are owing from the Borrower to M&I under the Revolving Credit Commitment
provided for in the Loan Agreement referenced below.
 
The unpaid principal shall bear interest from the date hereof until paid at an
annual rate, computed on the basis of a 360-day year, as set forth in the Loan
Agreement.  Interest accrued on the outstanding principal balance shall be
payable on the last day of each month, commencing on September 30, 2004, and
continuing thereafter until the outstanding principal balance is repaid in full,
with all accrued interest paid with the final payment of principal.  Interest
will be payable in the amounts in accordance with the terms of the Loan
Agreement.  The Borrower hereby agrees to pay such interest.
 
In the event that any amount of the principal of, or interest on, this Note is
not paid when due (whether at stated maturity, by acceleration or otherwise),
the entire principal amount outstanding under this Note shall bear interest at
the annual rate equal to the rate otherwise in effect under the Loan Agreement
plus three percent (3%) from the due date until all such overdue amounts have
been paid in full.
 
Payments of both principal and interest and other amounts due hereunder are to
be made in lawful money of the United States of America at the offices of M&I
Marshall & Ilsley Bank, Attention:  Commercial Loan Department, 770 North Water
Street, Wisconsin 53202, or at such other place as the holder shall designate in
writing to the maker.
 
The makers and all endorsers hereby severally waive presentment for payment,
protest and demand, notice of protest, demand and of dishonor and nonpayment of
this Note.  The Borrower hereby agrees to pay all reasonable fees and expenses
incurred by M&I or any subsequent holder, including the reasonable fees of
counsel, in connection with the protection and enforcement of the rights of M&I
or any subsequent holder of this Note, including without limitation, the
collection of any amounts due under this Note and the protection and enforcement
of such rights in any bankruptcy, reorganization or insolvency proceedings
involving the Borrower, both before and after judgment.
 
This Note constitutes the Revolving Credit Note described in that certain Loan
Agreement (the “Loan Agreement”) dated as of December 19, 2002 by and between
M&I and the Borrower to which Loan Agreement reference is hereby made for a
statement of the terms
 

QBMKE\5611627.1
   



 
 

--------------------------------------------------------------------------------

 

and conditions under which the Revolving Credit Loans evidenced hereby may be
made and a description of the terms and conditions upon which this Note may be
prepaid in whole or in part.  In case an Event of Default, as defined in the
Loan Agreement, shall occur, the entire unpaid principal and accrued interest
may be automatically due and payable or may be declared due and payable as
provided in the Loan Agreement.
 
This Note is an amendment and restatement of that Revolving Credit Note executed
by the Borrower payable to the order of M&I in the original principal amount of
$20,000,000 dated as of December 19, 2002 (the “Prior Note”) and evidences an
extension, continuation and renewal of the indebtedness evidenced by the Prior
Note.  The Borrower hereby acknowledges and agrees that such indebtedness has
not been repaid or extinguished and that the execution hereof does not
constitute a novation of the Prior Note.
 


 
TWIN DISC, INCORPORATED
 
By:______________________________________
Its:  Vice President-Finance and
Treasurer                                                                           


 

QBMKE\5611627.1
 
 



 
 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED REVOLVING CREDIT NOTE
 


 
$35,000,000.00                                                                                                           Milwaukee,
Wisconsin
September 13, 2004


FOR VALUE RECEIVED, TWIN DISC, INCORPORATED, a Wisconsin corporation (the
“Borrower”), hereby promises to pay to the order of M&I MARSHALL & ILSLEY BANK,
a Wisconsin banking corporation (“M&I”), on October 31, 2007 (or such earlier
maturity date resulting from acceleration) the principal sum of THIRTY-FIVE
MILLION DOLLARS ($35,000,000.00) or such lesser amount of revolving credit loans
which are owing from the Borrower to M&I under the Revolving Credit Commitment
provided for in the Loan Agreement referenced below.
 
The unpaid principal shall bear interest from the date hereof until paid at an
annual rate, computed on the basis of a 360-day year, as set forth in the Loan
Agreement.  Interest accrued on the outstanding principal balance shall be
payable on the last day of each month, commencing on September 30, 2004, and
continuing thereafter until the outstanding principal balance is repaid in full,
with all accrued interest paid with the final payment of principal.  Interest
will be payable in the amounts in accordance with the terms of the Loan
Agreement.  The Borrower hereby agrees to pay such interest.
 
In the event that any amount of the principal of, or interest on, this Note is
not paid when due (whether at stated maturity, by acceleration or otherwise),
the entire principal amount outstanding under this Note shall bear interest at
the annual rate equal to the rate otherwise in effect under the Loan Agreement
plus three percent (3%) from the due date until all such overdue amounts have
been paid in full.
 
Payments of both principal and interest and other amounts due hereunder are to
be made in lawful money of the United States of America at the offices of M&I
Marshall & Ilsley Bank, Attention:  Commercial Loan Department, 770 North Water
Street, Wisconsin 53202, or at such other place as the holder shall designate in
writing to the maker.
 
The makers and all endorsers hereby severally waive presentment for payment,
protest and demand, notice of protest, demand and of dishonor and nonpayment of
this Note.  The Borrower hereby agrees to pay all reasonable fees and expenses
incurred by M&I or any subsequent holder, including the reasonable fees of
counsel, in connection with the protection and enforcement of the rights of M&I
or any subsequent holder of this Note, including without limitation, the
collection of any amounts due under this Note and the protection and enforcement
of such rights in any bankruptcy, reorganization or insolvency proceedings
involving the Borrower, both before and after judgment.
 
This Note constitutes the Revolving Credit Note described in that certain Loan
Agreement (the “Loan Agreement”) dated as of December 19, 2002 by and between
M&I and the Borrower to which Loan Agreement reference is hereby made for a
statement of the terms and conditions under which the Revolving Credit Loans
evidenced hereby may be made and a description of the terms and conditions upon
which this Note may be prepaid in whole or in part.
 

QBMKE\5611627.1
   



 
 

--------------------------------------------------------------------------------

 

In case an Event of Default, as defined in the Loan Agreement, shall occur, the
entire unpaid principal and accrued interest may be automatically due and
payable or may be declared due and payable as provided in the Loan Agreement.
 
This Note is an amendment and restatement of that Revolving Credit Note executed
by the Borrower payable to the order of M&I in the original principal amount of
$20,000,000 dated as of December 19, 2002 (the “Prior Note”) and evidences an
extension, continuation and renewal of the indebtedness evidenced by the Prior
Note.  The Borrower hereby acknowledges and agrees that such indebtedness has
not been repaid or extinguished and that the execution hereof does not
constitute a novation of the Prior Note.
 


 
TWIN DISC, INCORPORATED
 
By:______________________________________
Its:  Vice President-Finance and
Treasurer                                                                           

QBMKE\5611627.1
 
 



 
 

--------------------------------------------------------------------------------

 
